In re Clark, Tyrone G., & Assoc.; Denta-Care Professional Corp.; — Defendants); applying for supervisory and/or remedial writs, writ of mandamus; to the Court of Appeal, First Circuit, No. CW93 1289; Parish of East Baton Rouge, 19th Judicial District Court, Div. “M”, No. 369,254.
Writ granted in part, denied in part, and remanded. Relator’s motion and amended motion to dismiss are denied. The order of injunction issued on July 9, 1993 is stayed pending the resolution of the appeal from the administrative ruling in the case entitled Tyrone G. Clark & Associates Denta-Care, A Professional Dental Corporation v. James H. “Jim” Brown, Commissioner of Insurance for the State of Louisiana, 19th Judicial District Court, No. 396,100, Div. “M.” The ease is remanded to the First Circuit Court of Appeal for its determination of when the appeal has been resolved and, accordingly, when the stay should be lifted.